Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 1/10/2021.   

The application has been amended as follows: 

Claim 1, in line 1 before “tablet” delete --powdered product--.
Claim 1, in line 1 after “tablet for” delete --hot--.
Claim 1, in line 2 after “products” delete --, including a coffee, tea, herbal tea, or infusion in powder or particle form,--.
Claim 1, in line 5 after “of” delete --a dried ground or particulate brewable product-- and insert --the one or more ground brewable products--.

Claim 1, in line 7 after “moistening the” delete --dried ground or particulate product-- and insert --one or more ground brewable products--.
Claim 1, in line 11 after “body;” insert --wherein the inner cavity is configured to receive the product dose--.
Claim 1, in line 13 after “actuated” delete --only--.
Claim 1, in line 14 after “product dose” delete --collected therein in moistened state and form a tablet having a desired-- and insert --received within said inner cavity, and to form a tablet having a predetermined--.
Claim 1, in line 17 before “within” delete --tablet formed-- and insert --product dose--.
Claim 1, in line 20 after “device” delete --with the piston-- and insert --while the piston is--.
Claim 1, in line 21 after “dose” delete --in the moistened state--.
Claim 1, in line 23 after “the piston,” delete --the top opening--.
Claim 1, in line 24 after “material” delete --to promote loss- or spark-free irradiation of the tablet by the irradiating device without crossing metallic members of the forming device--.
Claim 1, in line 28 before “and” delete --wherein said forming device has no heating system that maintains the dose in the moistened state during the irradiation and with a given amount of water,--.


	Claim 2, in line 2 after “has one” delete --one closed end-- and insert --an end closed by the piston--.
	Claim 2, in line 2 after “and” delete --one-- and insert --an--.
	Claim 2, in line 2 after “opposite end” insert --, said opposite end closed by the removable and lockable closure body, wherein said closure body is--.
	Claim 2, in line 3 after “dose” delete --,--.

	Claim 4, in line 3 after “by” delete --a removable cover-- and insert --the removable and lockable closure body--.
	Claim 4, in line 3 before “having” delete --the removable cover-- and insert --said closure body--.
	Claim 4, in line 3 before “an annular” insert --wherein--.
	Claim 4, in line 4 after “shield” delete --being-- and insert --is--.
	Claim 4, in line 5 after “within the” delete --irradiating unit-- and insert --forming device--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 4 are allowed.
The apparatus of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious an apparatus for making a tablet for extraction of an espresso beverage using one or more ground brewable products comprising: 
a volumetric dosing or weighing unit adapted to isolate a product dose of a predetermined volume or weight of the one or more ground brewable products; 
wherein the product dose is moistened with water; 
a homogenizing device adapted to stir the product dose after moistening the one or more ground brewable products; 
a forming device comprising, 
a substantially tubular body having a substantially cylindrical inner cavity, a top opening and a removable and lockable closure body; and 
a piston sealingly, slidingly, and entirely housed in said inner cavity and actuated by a pressurized fluid to contact and compress the product dose received within said inner cavity, and to form a tablet having a predetermined shape; and 
an irradiating device connected to an energy supplying unit, the irradiating device being adapted to irradiate a microwave beam to the product dose within the inner cavity, 
wherein the irradiating device comprises a microwave generator connected to an antenna equipped with deflection mirrors or waveguides adapted to direct the microwave beam toward the inner cavity of said forming device while the piston is in a position of compression of the product dose to form the tablet, 
wherein said forming device, including the substantially tubular body having the substantially cylindrical inner cavity, the piston and the removable and lockable closure body, is entirely made of microwave transparent material, and 
wherein the microwave beam generated by the irradiating device has a power ranging from 30 to 500 W/gram of the one or more ground brewable products.
Bunick et al. (US 2011/0071184 A1) is considered the closest prior art. The reference teaches an apparatus for making a tablet (abstract), the apparatus comprising a dosing or weighing unit 100 (paragraphs 89 and 95), a forming unit 5 having tubular body 2 and cylindrical inner cavity (figure 1F), a top opening and a removable and lockable closure body 3 (figures 1-5, 7-8 and 13B), a piston 1 slidingly housed within the hollow body (paragraphs 82 and 97), and an irradiating device 7 to irradiate the dose within the hollow body (figures 1A-F and 4A; paragraphs 89-90 and 93). The irradiating device 7 can use microwave energy to form the tablet (paragraph 114). While Bunick et al. teaches that microwave transparent materials can be used in the forming unit (figures 11A-D and 12A-D; paragraph 107), the reference teaches away from a forming unit made entirely of microwave transparent material as the forming tools (e.g. 204/205 or 245/254) are required to have conductive portions to provide heat to the tablet being formed (paragraphs 108-109).
Applicant’s arguments on pages 5-6 of the response filed 12/15/21 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792